

116 HR 5498 IH: Noncontiguous Shipping Relief Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5498IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Case introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 46, United States Code, to allow transportation of merchandise in noncontiguous
			 trade on foreign-flag vessels, and for other purposes.
	
 1.Short titleThis Act may be cited as the Noncontiguous Shipping Relief Act of 2019. 2.Transportation of certain merchandise (a)In generalSection 55102 of title 46, United States Code, is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following:
				
					(c)Noncontiguous trade exemption
 (1)In generalSubsection (b) shall not apply with respect to transportation in noncontiguous trade of merchandise on a foreign qualified freight vessel for which the Secretary of Transportation has issued a certificate of documentation under chapter 121.
 (2)DefinitionsFor purposes of paragraph (1): (A)Foreign qualified freight vesselThe term foreign qualified freight vessel means a freight vessel (as that term is defined in section 2101) of not less than 1,000 gross tons that—
 (i)was not built in the United States (or if rebuilt, not rebuilt in the United States); (ii)is registered in a foreign country; and
 (iii)employs United States citizens to the extent required of vessels registered under section 12102. (B)Noncontiguous tradeThe term noncontiguous trade has the meaning given to such term in section 53501.
							.
 (b)Coastwise endorsementsSection 12112(a)(2)(B) of title 46, United States Code, is amended— (1)in clause (ii), by striking or;
 (2)in clause (iii), by striking and and inserting or; and (3)by adding at the end the following:
					
 (iv)is a foreign qualified freight vessel (as defined in section 55102(c)) used for transportation referred to in section 55102(c) for which the Secretary of Transportation has issued a certificate of documentation.. 
 (c)Foreign transferSection 56101(a)(2) of title 46, United States Code, is amended— (1)by striking Paragraph (1)(A) and inserting:
					
 (A)Paragraph (1)(A); and (2)by adding at the end the following:
					
 (B)Paragraph (1) does not apply with respect to a foreign qualified freight vessel (as defined in section 55102(c)) for which the Secretary has issued a certificate of documentation after the date of enactment of this Act and that is used solely for transportation referred to in section 55102(c) may be placed under foreign registry without the approval of the Secretary at any time after that vessel is issued a certificate of documentation. At such time as that vessel is placed under foreign registry, the Secretary shall revoke the certificate of documentation issued by the Secretary..
				3.Citizenship and transfer provisions
 (a)Citizenship of corporations, partnerships, and associationsSection 50501 of title 46, United States Code, is amended by adding at the end the following:  (e) (1)ExceptionsThe following provisions of this section shall not apply to a foreign qualified freight vessel used for transportation referred to in section 55102(c)(2)(B):
 (A)Paragraphs (2) and (3) of subsection (b). (B)Subsection (c).
 (2)In paragraph (1) the term foreign qualified freight vessel has the meaning given that term in section 55102(c)..  (b)Approval of transfer of registry or operation under authority of a foreign country or for scrapping in a foreign country; penaltiesSection 56101 of title 46, United States Code, is amended by adding at the end the following:
				
 (f)Transfer of foreign vesselsTo promote the transfer of foreign vessels to be documented under chapter 121 of this title for use for transportation referred to in section 55102(c)(2)(B) of this title, the Secretary may grant approval under subsection (a) with respect to such a vessel before the date the vessel is documented.
 (g)Foreign qualified freight vesselIn subsections (f) and (g), the term foreign qualified freight vessel has the meaning given that term in section 55102(c) of this title.. 4.Labor provisions (a)Liability for injury or death of master or crew memberSection 30104 of title 46, United States Code, is amended by adding at the end the following: In an action brought under this section against a defendant employer that does not reside or maintain an office in the United States (including any territory or possession of the United States) and that engages in any enterprise that makes use of one or more ports in the United States (as defined in section 2101 of this title) jurisdiction shall be under the district court most proximate to the place of the occurrence of the personal injury or death that is the subject of the action..
 (b)Election to under participate Longshore and Harbor Workers’ Compensation ActSection 30104 of title 46, United States Code, as amended by subsection (a), is amended— (1)by striking A seaman and inserting (a) In general.— A seaman; and
 (2)by adding at the end the following:  (b) (1)Participation in an authorized compensation planThe employer of a master or member of the crew of a vessel may participate in an authorized compensation plan under the Longshore and Harbor Workers’ Compensation Act (33 U.S.C. 901 et seq.). An employer that participates in such a plan is subject to such Act.
 (2)If an employer participates in an authorized compensation plan under such Act under paragraph (1)— (A)a master or crew member employed by that employer shall be considered to be an employee for the purposes of that Act; and
 (B)the liability of that employer under that Act to the master or crew member, or to any person otherwise entitled to recover damages from the employer based on the injury, disability, or death of the master or crew member, shall be exclusive and in lieu of all other liability..
 (c)Minimum requirementsAll vessels, whether documented in the United States or not, operating in the coastwise trade of the United States shall be subject to minimum international labor standards for seafarers under international agreements in force for the United States, as determined by the Secretary of Transportation on the advice of the Secretaries of Labor and Defense.
			5.Regulations regarding vessels
 (a)Applicable minimum requirementsExcept as provided in subsection (b), the minimum requirements for vessels engaging in the transportation of cargo or merchandise in the United States coastwise trade shall be the recognized international standards in force for the United States (as determined by the Secretary of the department in which the Coast Guard is operating, in consultation with any other official of the Federal Government that the Secretary determines to be appropriate).
 (b)Consistency in application of standardsIn any case in which any minimum requirement for vessels referred to in subsection (a) establishes a lower standard than a minimum that is applicable to vessels that are documented in a foreign country and that are admitted to engage in the transportation of cargo and merchandise in the United States coastwise trade, the standard applicable to such vessels that are documented in a foreign country shall be the standard to be applied to United States documented vessels.
 6.Environmental standardsAll vessels, whether documented under the laws of the United States or not, engaging in the United States coastwise trade shall comply with all applicable United States and international environmental standards in force for the United States.
		7.Requirements for certain noncitizens irregularly engaging in domestic coastwise trade
 (a)In generalEach person or entity that is not a citizen of the United States, as defined in section 104 of title 46, United States Code, that owns or operates vessels that irregularly engage in the United States domestic coastwise trade shall—
 (1)name an agent upon whom process may be served; (2)abide by all applicable laws of the United States, including applicable environmental and tax laws; and
 (3)post evidence of documentation and endorsements aboard such vessel indicating the owner or owners of such vessel, including any person controlling vessels and the number of port calls and coastwise trips made during that calendar year.
 (b)Persons treated as single employerFor purposes of paragraph (3), all persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986 shall be treated as 1 person.
			